IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 WILLIE M. HARRIS,                              : No. 111 WM 2019
                                                :
                      Petitioner                :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 COURT OF COMMON PLEAS OF                       :
 ALLEGHENY COUNTY,                              :
                                                :
                      Respondent                :


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of January, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief and the “Application for Leave to File a Response to the ‘Corrected

Order’” are DENIED.